DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an illumination step”, “an imaging step”, “a filler detection step”, “an inspection step”, “an inspection region setting step”, “a shape determination step”, “an illumination device”, “an imaging device”, “an image processing device”, “filler detection means”, “inspection means”, “inspection region setting means” and “image obtaining means”  in claims 1, 2, 7-9, 13-14 and 25-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does/do not fall within at least one of the four categories of patent eligible subject matter.  

Claim 25 is directed to “inspection program.” Where “inspection program” can be transitory (i.e., not explicitly limited as disclosed as only being non-transitory inspection program), it fails to fall within a statutory category of invention. Applicant should note that adding "non-transitory” to the claim to limit the claimed “inspection program” to being statutory would be acceptable (i.e. “a non-transitory “inspection program”).  
A claim directed to a computer program is non-statutory, where the computer program can be a signal, a carrier wave, or a data structure, which are non-statutory as noted, infra.
A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

Claims 26-34 are also rejected under 35 U.S.C. 101, because of their dependency status from claim 25.

Invitation to Participate in DSMER Pilot Program
8.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 5-7, 12-15, 17-19, 24-27, 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/145163 A1 by Yoshiaki et al (hereinafter Yoshiaki) in view of US Patent Pub. No. 2012/0327227 A1 by Ikeda et al (hereinafter Ikeda).

Regarding Claim 1, Yoshiaki teaches a cigarette filter inspection method (Abstract) of inspecting a solid filler (Fig. 1 @ 22, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [4]) to be disposed in a void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) between two members (Fig. 1 @ 8, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [1]) placed in outer filter wrapper (Fig. 1 @ 18, DESCRIPTION-OF-EMBODIMENTS, Par. [3]), the cigarette filter 5inspection method comprising: 
an illumination step of irradiating the void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) with illumination light (Fig. 2 @ 46, DESCRIPTION-OF-EMBODIMENTS, Par. [10]), 
(Fig. 2 @ 44, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [10-11]) of obtaining an inspection image (Fig. 2 @ 60, DESCRIPTION-OF-EMBODIMENTS, Par. [12]) of a region containing the void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) (Also see Fig. 3), 
10a filler detection step of detecting the filler (Fig. 2 @ 66, DESCRIPTION-OF-EMBODIMENTS, Par. [15]), and
an inspection step of inspecting the filler detected in the inspection image (Fig. 2 @ 66, DESCRIPTION-OF-EMBODIMENTS, Par. [15, 17]) but does not explicitly teach based on contrast between the void and the filler in the inspection image.  

However, Ikeda teaches contrast (Par. [0064]: brightness, i.e. the contrast) between the void (Fig. 4 @ 32, Par. [0064]) and the filler (Fig. 4 @ 31, Par. [0064]) in the inspection image (Fig. 4 @ I, Par. [0064]) (Also see Fig. 6, 13, Par. (0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that a filler detection step of detecting the filler based on contrast between the void and the filler in the inspection image is accomplished in order to determine a substance is present (Abstract, Par. [0005, 0078]).

15	 	Regarding Claim 2, Yoshiaki teaches further comprising: 
an inspection region setting step of setting an inspection region in the void in the inspection image, wherein in the filler detection step, the filler is detected in the 20inspection region (Fig. 7, DESCRIPTION-OF-EMBODIMENTS, Par. [26]) (Also see Claim 1 rejection).  
Regarding Claim 3, Yoshiaki teaches wherein in the filler detection step (See Claim 1 rejection), but does not explicitly teach a lump of light region or dark region in the inspection image subjected to binarization processing is detected as the 25filler.  

However, Ikeda teaches binarization processing (Fig. 4, 5, Par. [0028, 0065, 0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that a lump of light region or dark region in the inspection image subjected to binarization processing is detected as the 25filler is accomplished in order to determine a substance is present (Abstract, Par. [0005, 0078]).

30		Regarding Claim 5, Yoshiaki teaches wherein in the filler detection step, the filler is detected based on a contour extracted from the inspection image through edge detection (Par. [18]).  

Regarding Claim 6, Yoshiaki teaches wherein the inspection step includes a quantity determination step of determining whether or not the filler is good based on a quantity of the fillers that are 5detected in the filler detection step (Fig. 5A, Par. [23]).

Regarding Claim 7, Yoshiaki teaches wherein in a case of inspecting the filler that is spherical, the inspection step includes a shape determination step of determining whether or not the filler 10is good based on an area and a circularity of the detected filler (Fig. 5D, Par. [31]).  

Regarding Claim 12, Yoshiaki teaches wherein the inspection image is obtained of the region containing the void (See Claim 1 rejection), but does not explicitly teach as a gray scale image.  

However, Ikeda teaches a certain contrast can be obtained between an image of the packaging sheet 32 (region containing the void) and an image of the content 31 because of a difference in brightness (thus teaches a gray scale image) between the light passing through the packaging sheet 32 (region containing the void) and the light blocked by the content 31 (Par. [0053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that the inspection image is obtained as a gray scale image of the region containing the void is accomplished in order a predictable result.

Regarding Claim 13, Yoshiaki as modified by Ikeda teaches a cigarette filter inspection apparatus that inspects a solid filler to be disposed in a void between two members placed in outer filter wrapper, the cigarette filter inspection apparatus (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim) comprising: 
an illumination device that irradiates the void with 10illumination light (See Claim 1 rejection), 
an imaging device that obtains an inspection image of a region containing the void (See Claim 1 rejection), and 
(Yoshiaki, Fig. 1 @ 48) including filler detection means for detecting the filler based on contrast between the void 15and the filler in the inspection image, and inspection means for inspecting the filler detected in the inspection image (See Claim 1 rejection).

Regarding Claim 14, Yoshiaki as modified by Ikeda teaches wherein the image processing device 20comprises inspection region setting means for setting an inspection region in the void in the inspection image, and the filler detection means detects the filler in the inspection region (See Claim 2 rejection). 

Regarding Claim 15, Yoshiaki as modified by Ikeda teaches wherein the filler detection means detects, as the filler, a lump of light region or dark region in the inspection image subjected to binarization processing (See Claim 3 rejection).

Regarding Claim 17, Yoshiaki as modified by Ikeda teaches wherein the filler detection means detects the filler based on a contour extracted from the inspection image through edge detection (See Claim 5 rejection). 

Regarding Claim 18, Yoshiaki as modified by Ikeda teach wherein the inspection means includes quantity determination means for determining whether or not the filler is good based on a quantity of the fillers that are detected by the filler detection means (See Claim 6 rejection).

Regarding Claim 19, Yoshiaki as modified by Ikeda teach wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination (See Claim 7 rejection). 

Regarding Claim 24, Yoshiaki as modified by Ikeda teach wherein the inspection image is obtained as a gray scale image of the region containing the void (See Claim 12 rejection). 

Regarding Claim 25, Yoshiaki as modified by Ikeda teach a cigarette filter inspection program (Fig. 2 @ 48: controller thus implicitly teaches program) to inspect a solid filler to be disposed in a void between two members 10placed in outer filter wrapper (See Claim 1 rejection), the cigarette filter inspection program causing a computer (Fig. 2 @ 48: controller) to execute: 
image obtaining means for obtaining an inspection image of a region containing the void (See Claim 1 rejection), 
filler detection means for detecting the filler based on 15contrast between the void and the filler in the inspection image (See Claim 1 rejection), and 
inspection means for inspecting the filler detected in the inspection image (See Claim 1 rejection). 
Regarding Claim 26, Yoshiaki as modified by Ikeda teach further comprising:
inspection region setting means for setting an inspection region in the void in the inspection image, wherein the filler detection means detects the filler in the inspection region (See Claim 2 rejection).

 	Regarding Claim 27, Yoshiaki as modified by Ikeda teach wherein the filler detection means detects, as the filler, a lump of light region or dark region in the inspection image subjected to binarization processing (See Claim 3 rejection).  

Regarding Claim 29, Yoshiaki as modified by Ikeda teach wherein the filler detection means detects the filler based on a contour extracted from the inspection image through edge detection (See Claim 5 rejection).  

Regarding Claim 30, Yoshiaki as modified by Ikeda teach wherein the inspection means includes quantity determination means for determining whether or not the filler is good based on a quantity of the fillers that are detected by the filler detection means (See Claim 6 rejection).  

Regarding Claim 31, Yoshiaki as modified by Ikeda teach wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination means for determining whether or not the filler is good based on an area and a circularity of the detected filler (See Claim 7 rejection).  

Regarding Claim 34, Yoshiaki as modified by Ikeda teach wherein the inspection image is obtained as a 30gray scale image of the region containing the void (See Claim 12 rejection).

11.	Claims 4, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 3, 15 and 27 respectively above and further in view of JP 2015/197396 A by Kazuhiro (hereinafter Kazuhiro).
Regarding Claim 4, Yoshiaki as modified by Ikeda teaches the inspection image (See Claim 3 rejection) but does not explicitly teach wherein in the binarization processing, a binarization threshold is set based on an average value of luminance. 

However, Kazuhiro teaches the binarization processing, a binarization threshold is set based on an average value of luminance (Par. [53]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Kazuhiro as taught above such that wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image is accomplished in order to remove the noise of the image (Kazuhiro, Par. [46]).

Regarding Claim 16, Yoshiaki as modified by Ikeda as modified by Kazuhiro teaches wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image (See Claim 4 rejection). 

Regarding Claim 28, Yoshiaki as modified by Ikeda as modified by Kazuhiro teaches wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image (See Claim 4 rejection).  

12.	Claims 8, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, 13 and 25 respectively above and further in view of US Patent Pub. No. 2004/0156533 A1 by Hatakeyama et al (hereinafter Hatakeyama).
Regarding Claim 8, Yoshiaki as modified by Ikeda teaches wherein in a case of inspecting the filler that is spherical, the inspection step includes a shape 15determination step of determining whether or not the filler is good based on a radius of an approximate circle of the detected filler and an approximate error of the approximate circle (Yoshiaki, Fig. 5D, Par. [31], implicitly teaches a radius and approximate error of the approximate circle) but does not explicitly teach a radius and approximate error of the approximate circle.  

However, Hatakeyama teaches a radius and approximate error of the approximate circle (Par. [0048-0054]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Hatakeyama as taught above such that determining whether or not the filler is good based on a radius of an approximate circle of the detected filler and an approximate error of the approximate circle is accomplished in order to detect and enhance circle accuracy (Hatakeyama, Par. [0051]).

15	 	Regarding Claim 20, Yoshiaki as modified by Ikeda as modified by Hatakeyama teaches wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination means for determining whether or not the filler is good based on a radius of an approximate 20circle of the detected filler and an approximate error of the approximate circle (See Claim 8 rejection). 

Regarding Claim 32, Yoshiaki as modified by Ikeda as modified by Hatakeyama teaches wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination means for determining whether or not the filler is good based on a radius of an approximate circle 20of the detected filler and an approximate error of the approximate circle (See Claim 8 rejection).   

13.	Claims 9, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, 13 and 25 respectively above and further in view of JP 2005/292081 A by Yamada et al (hereinafter Yamada).

Regarding Claim 9, Yoshiaki as modified by Ikeda teaches wherein in a case of inspecting the filler that is spherical, the inspection step includes a shape determination step of determining whether or not the filler is good based on an error shape of the detected filler (Yoshiaki, Fig. 5D, Par. [31] but does not explicitly teach between a shape of the detected filler and a reference circle.  

However, Yamada teaches determining the chip defect based on a difference between a radius in each of the coordinates (i.e. the shape of the detected filler) and a radius of the reference circle (i.e. the reference circle) (Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Yamada as taught above such that determining whether or not the filler is good based on (Yamada, Abstract).

Regarding Claim 21, Yoshiaki as modified by Ikeda as modified by Yamada teaches wherein in a case of inspecting the filler that is spherical, the inspection means includes 25shape determination means for determining whether or not the filler is good based on an error between a shape of the detected filler and a reference circle (See Claim 9 rejection).  

Regarding Claim 33, Yoshiaki as modified by Ikeda as modified by Yamada teaches, wherein in a case of inspecting the filler that is spherical, the inspection means includes shape 25determination means for determining whether or not the filler is good based on an error between a shape of the detected filler and a reference circle (See Claim 9 rejection).  

14.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1 and 13 respectively above and further in view of US Patent Pub. No. 2009/0202141 A1 by Sasaki et al (hereinafter Sasaki).

25	 Regarding Claim 10, Yoshiaki as modified by Ikeda teaches wherein in the illumination step, the void is irradiated with the illumination light from an illumination device to surround an angle of view in the imaging step (Yoshiaki, Fig. 2 @ 46) but does not explicitly teach formed in an annular shape.  
(Fig. 1 @ 13, Par. [0053, 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Sasaki as taught above such the illumination light from an illumination device formed in an annular shape to surround an angle of view in the imaging step is accomplished in order to carry out inspection at a high accuracy (Sasaki, Abstract).

Regarding Claim 22, Yoshiaki as modified by Ikeda as modified by Sasaki teaches wherein the illumination device has 30a shape formed in an annular shape to surround an angle of view in the imaging device (See Claim 10 rejection).

15.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, and 13 respectively above and further in view of JP 2016/090309 A by Okita (hereinafter Okita).

25	 	Regarding Claim 11, Yoshiaki as modified by Ikeda teaches 30wherein in the illumination step, the void is irradiated with illumination light (Yoshiaki, Fig. 2 @ 46), in a case where color of the void 35is different from the color of the filler (Yoshiaki, Par. [13]: the color component (for example, blue) of the capsule 22 (filler) is preset as a master color sample thus teaches color of the void 35is different from the color of the filler) but does not explicitly teach of complementary color to color of the filler.  

(Abstract, Par. [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Okita as taught above such the void is irradiated with illumination light of complementary color to color of the filler, in a case where color of the void 35is different from the color of the filler is accomplished, therefore, contrast becomes clear, and by binarizing this, the defect generation site can be displayed more clearly, and surface defects can be detected with high accuracy (Okita, Par. [0041]).

Regarding Claim 23, Yoshiaki as modified by Ikeda as modified by Okita teaches wherein the illumination device 37irradiates the void with illumination light of complementary color to color of the filler, in a case where color of the void is different from the color of the filler (See Claim 11 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886